Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 1, 3, 4, 9-15 and 18-20 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:


	Examiner agrees with Applicant’s Argument filed 07/14/21 that the prior art of record fails to teach or fairly suggest that an apparatus for charging and mutual charging a combination of intelligent devices, comprising: a first switch, electrically connected with the first battery management module, wherein the first control module controls the first switch, and the first battery management module charges the first battery; and a first charging port; a second switch, electrically connected with the second battery management module, wherein the second control module controls the second switch, and the second battery management module charges the second battery; and a second charging port; wherein each of the first charging port and the second charging port is capable of controlling the first switch and the second switch through a pin, and the first control module is electrically connected to the second control module by means  connected with the second battery management module, the accessory device further comprises a second boost switch, wherein the second battery is electrically connected with the second boost switch, the second boost switch is electrically connected with the first battery management module, the first boost switch is electrically connected with the first control module, the second boost switch is electrically connected with the second control module, the first control module and the second control module are connected through three sets of control protocols, and each of the first boost switch and the second boost switch is turned off until receiving activation; when a battery voltage of the main device is lower than a first minimum voltage value, the first control module through at least one pin notifies the second control module and directs the second battery of the accessory device to output voltage to charge the main device, the second control module, upon receiving the notifying, determines a voltage of the accessory device, if the voltage of the accessory device is higher than a first allowable charge voltage value, the second control module outputs voltage signals to the first battery management module of the main device through the second boost switch, and through at least one pin notifies the first control module to start charging; when a battery voltage of the accessory device is lower than a second minimum voltage value, the second control module through at least one pin notifies the first control module to request the first battery of the main device to output voltage to charge the accessory device, the first control module, upon receiving the requesting, determines the voltage of the main device, if the voltage of the main device is higher than a second allowable charge voltage value, the first control module outputs voltage signals to the second battery management module of the accessory device through the first boost switch, and through at least one pin notifies the second control module to start charging, as claimed, together with all limitations recited in independent claim 1, and substantially similar to independent claim 9.


Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, amended independent claims 1 and 9 are allowed.

The dependent claim 3, 4, 10-15 and 18-20are being definite, further limiting, and fully enabled by the specification.

After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1, 3, 4, 9-15 and 18-20 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is (571)272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851